Citation Nr: 0914151	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-18 657	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen the claim for service connection for porphyria cutanea 
tarda (PCT).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1971 to January 1973.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from December 
2003 and December 2004 rating decisions by the Cheyenne RO.  
In November 2008, the Board sought an advisory medical 
opinion from the Veterans Health Administration (VHA) in the 
matter of service connection for hepatitis C.  

The matter of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for PCT is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran if any action on his part is required. 


FINDINGS OF FACT

1.  A hearing loss disability in either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year;, and a 
preponderance of the evidence is against finding that current 
bilateral hearing loss disability is related to his service.

2.  Hepatitis C was not manifested in service, and a 
preponderance of the evidence is against finding the 
Veteran's hepatitis C is related to his service, to include 
as due to a non-misconduct risk factor therein.

3.  It is not shown that the Veteran served in combat; his 
diagnosis of PTSD is not based on a stressor even that is 
corroborated by credible supporting evidence.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).
2.  Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1)(including as amended effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award).  

September 2003 and October 2004 letters (prior to the RO's 
initial adjudication of the claims of service connection for 
hearing loss, hepatitis C, and PTSD) informed the Veteran of 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  

In March 2006, he was provided notice regarding disability 
ratings and effective dates of awards; any timing error as to 
such notice is non-prejudicial, as service connection is 
being denied, and notice regarding ratings and effective 
dates is moot.  Notably, the claims were readjudicated in 
June 2008, after all critical notice was provided and the 
Veteran had opportunity to respond.  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The RO 
arranged for VA examinations for hearing loss and PTSD, and 
the Board obtained an advisory opinion concerning hepatitis 
C.  The Veteran was provided a copy of the decision, and 
afforded opportunity to respond.  VA's duty to assist in 
these matters is met..  

II.   Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the current disability and the 
disease or injury in service.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
III. Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's voluminous claims file, with an 
emphasis on the evidence relevant to these appeals.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

a.  Bilateral Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

Certain chronic diseases, including SNHL (as organic disease 
of the nervous system), may be service connected on a 
presumptive basis if manifested to a compensable degree 
during a specified period of time postservice (one year for 
SNHL).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
On pre-induction examination, audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
/
55
LEFT
10
5
5
/
10

The Veteran's STRs do not show complaints, findings, or 
diagnosis of hearing loss.
On service separation examination, audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

The Veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was combat engineer.

On December 2003 VA examination, the Veteran complained of 
hearing loss, and reported that he first noticed it 3 years 
prior (when he had a [hearing] test); he indicated the loss 
was progressive in nature.  His reported noise trauma in 
service from building fire bases and being near artillery 
fire .  His postservice noise exposure included work with 
diesel engines, work in a factory for 5 years, and work on 
drilling rigs for 27 years.  He indicated he wore plugs, and 
later plugs with "muffs".  Audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
55
50
LEFT
10
5
45
45
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 88 percent in the left ear.  The 
audiologist noted that there was moderate/severe 
sensorineural loss.

On February 2006 VA examination, it was noted that the 
Veteran's claims file was reviewed.  He reported that he 
first started having difficulty hearing conversation 1 to 2 
years prior.  He reported periodic exposure to artillery fire 
in service and that hearing protection was issued and used as 
needed.  He had postservice noise exposure from 15 years in 
an oil field, sugar factory noise, and target shooting.  
Audiometry revealed that puretone thresholds, in decibels, 
were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
35
LEFT
20
15
55
50
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 88 percent in the left ear.  The 
examiner opined the Veteran's hearing loss was not caused by 
or a result of military service.  He noted the discharge 
audiogram recorded normal hearing thresholds, bilaterally, 
and that the Veteran had extensive postservice exposure to 
industrial noise levels without hearing protection.  He also 
pointed out that hearing loss was first notice 2 to 3 years 
prior.  

It is not in dispute the Veteran has a bilateral hearing loss 
disability as such is defined in 38 C.F.R. § 3.385.  See 
February 2006 VA examination report.  However, a hearing loss 
disability of either ear was not manifested in service (an 
elevated right ear puretone threshold at 4000 hertz was noted 
prior to induction).  Furthermore, SNHL was not manifested in 
the first year following the Veteran's discharge from active 
duty.  Consequently, service connection for hearing loss on 
the basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for SNHL as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

Consequently, to establish service connection for bilateral 
hearing loss the Veteran must show affirmatively that such 
disability is related to his service (to include as due to 
noise exposure therein, as alleged).  It is noteworthy that 
the record does not reflect the Veteran engaged in combat.  
Consequently, the relaxed evidentiary standards of 38 
U.S.C.A. § 1154(b) do not apply.  

The etiology of a disability (the matter of a nexus between 
the Veteran's hearing loss and his service) is a medical 
question that requires competent (medical opinion) evidence 
in response.  There is no competent (medical) evidence that 
the Veteran's bilateral hearing loss is related to his 
service (including as due to noise trauma therein).  The only 
competent (medical) evidence that directly addresses the 
matter of a nexus between the Veteran's hearing loss and his 
service, the opinion of the February 2006 VA examiner, is 
against his claim.  The examiner reviewed the claims file and 
explained the rationale for the opinion, and it is probative 
evidence in this matter.  As there is no medical opinion to 
the contrary, it is persuasive. 

The Veteran's own statements relating his hearing loss to his 
service are not competent evidence, as he is a layperson, and 
lacks the training to opine regarding medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v,Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Notably, a lengthy time interval between service and the 
earliest postservice clinical documentation of complaints or 
findings of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F. 3d 1330 
(Fed. Cir. 2000).  Here, hearing loss was first reported in 
2003 and at that time Veteran indicated that he had only 
started to notice it in 2000, 27 years postservice.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral hearing loss.  Hence, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.

b.  Hepatitis C

The Veteran's STRs show that in January 1972 he received 
antibiotic treatment for nonspecific urethritis.  Ten days 
later he has a relapse of symptoms.  His STRs, including his 
separation examination report contain no mention of 
complaints, findings, or diagnosis related to hepatitis C.

A June 1986 VA treatment record notes the Veteran reported a 
history of alcohol and drug abuse.  That same month he 
underwent left ankle surgery.  A clinical record pertaining 
to the surgery notes he did not receive a blood transfusion.

On September 1995 VA examination, the examiner noted the 
Veteran's past medical history primarily revolved around his 
alcoholism and polysubtance abuse.

On December 1998 psychological evaluation it was noted that 
the Veteran reported that upon his return from overseas, he 
started "going downhill" with drugs and alcohol.  His main 
problem was alcohol, but he also used marijuana, LSD, and 
heroin.  He completed a substance abuse program in 1981 and 
was substance free for a while before he started drinking 
again.  He repeated the substance abuse program and has 
maintained sobriety ever since.  He indicated in 1992 he was 
found to have liver problems due to alcohol consumption.

January 2003 records note the Veteran was not currently under 
medical care for hepatitis and that he should be assessed for 
various hepatitis c risk factors.  A July 2003 record notes 
that in May 2003 the Veteran was biopsied, and found to have 
chronic hepatitis C (he was initially worked up for mildly 
elevated liver enzymes in April 2003).  He was not sure of 
his risk factors for hepatitis C.  He reported he had one 
transfusion, in 1997 following coronary bypass surgery; he 
denied a history of IV drug use.  He reported he had four 
sexual partners in his life and denied homosexual activity.  
He indicated he had only one sexually transmitted disease, in 
Vietnam in 1972.  He reported he quit drinking 11 years 
prior.  

In his claim received in October 2003, the Veteran stated his 
risk factors for hepatitis C were left ankle surgery in 1985 
or 1986 and extensive cocaine use (intranasal) in the 1970s.  
He stated he was told by physicians that his PCT was related 
to hepatitis C.  

On December 2003 VA examination, the Veteran's claims file 
was reviewed.  Hepatitis C was diagnosed; there was no 
listing of the risk factors for the disease.

A July 2004 VA treatment report notes the Veteran denied IV 
drug use (as he hated needles).  

In a December 2004 statement, the Veteran reported he drank 
alcohol and used heroin in service.  He also reported he 
started using more drugs upon his return from overseas and 
separation from service.

A September 2005 private physician's record notes the Veteran 
was an alcoholic and had stopped drinking 13 or 14 years 
prior.  He also reported he was not currently using 
recreational drugs, and had stopped approximately 20 years 
earlier.

A December 2008 VHA advisory opinion by the Chief of the 
Infectious Disease Section at a VA hospital indicates he 
reviewed the Veteran's records.  He concluded that it was 
unlikely the Veteran became infected with HCV by some means 
other than illicit drugs.  The Veteran was treated for a 
sexually transmitted disease while in service.  While this 
was a potential means of transmission of HCV, the record 
indicates he used heroin in service and used heroin and 
cocaine for a number of years after service.  It was noted 
that the Veteran's exposure to HCV occurred over a more 
prolonged period than his potential exposure to unprotected 
sex while in service.  Further, HCV was more efficiently 
transmitted via the blood borne route than via heterosexual 
intercourse.  Therefore, he concluded that the Veteran more 
likely than not acquired HCV infection as a result of illicit 
drug use, either during military service or afterward.

There is no objective evidence that hepatitis C was diagnosed 
or manifested in service.  The Veteran's STRs are silent for 
any complaints, findings, or diagnosis related to hepatitis 
C.  Regarding risk factors in service, he was treated once in 
service for a sexually transmitted disease and, while not 
reflected in the STRs, he reportedly engaged in IV drug use 
(heroin) and intranasal cocaine use during and after service.  

It is well-established in the record that the Veteran has 
hepatitis C.  As hepatitis C was not manifested in service, 
what he must show to establish service connection for such 
disability is that there is a nexus between the disability 
and his service/risk factors therein.  The only competent 
(medical opinion) evidence of record that addresses this 
medical question, the opinion of a VHA expert, is to the 
effect that the Veteran's hepatitis C infection more likely 
occurred from illicit drug use in service and postservice.  
The consulting physician reviewed the claims file and 
explained the rationale for the opinion.  Hence, the Board 
finds the opinion to be probative evidence in the matter.  
Because there is no competent (medical opinion or treatise) 
evidence to the contrary, the Board finds it persuasive.   
Although the Veteran reported his illicit drug use began in 
service and the VHA physician linked hepatitis C to illicit 
drug use, governing law (38 U.S.C.A. § 1110) specifically 
prohibits compensation for disability due to drug abuse.

In short, the record is absent any competent evidence that 
links the Veteran's hepatitis C to  a non-misconduct risk 
factor in service, but tends to show instead that the disease 
is due to illicit drug use.  The Veteran's own belief that 
his hepatitis C is related to service is not competent 
evidence; he is a layperson untrained in determining medical 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, a preponderance of the 
evidence is against this claim and it must be denied.

c.  PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  If the evidence shows that 
the Veteran did not engage in combat, or if the Veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

The Veteran's military occupational specialty (MOS) was 
combat engineer; the.  record does not show that he engaged 
in combat.  His DD Form 214 does not show he received any 
awards or decorations that connote combat.  Since it is not 
shown that he engaged in combat, there must be credible 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen v. Brown, 10 Vet. App. 128.

A December 1998 private psychological evaluation report notes 
the Veteran's personal and military background.  No specific 
stressors were listed, but he indicated he was a combat 
engineer in Vietnam, and was troubled by some of his Vietnam 
experiences.  Several tests were conducted; the impressions 
included PTSD.  

2004 and 2005 VA treatment records note diagnoses of PTSD.

On January 2006 VA examination, the Veteran's claims file was 
reviewed and his reported in-service stressors were noted.  
He also reported postservice stressors that involved being in 
the vicinity when a co-worker's wife fired a gun several 
times after finding her husband kissing another woman, and a 
couple of incidents that involved hunting big game when 
rounds "flew over" a couple of times.  The examiner noted 
the Veteran's reported stressor events in service and his 
symptoms, and stated the criteria for a DSM-IV diagnosis of 
PTSD were met.  He added it was difficult to ascertain 
whether in fact the Veteran was exposed to stressors that 
were described in the claims file; he found the Veteran's 
presentation to be accurate as possible and not purposefully 
distorted.  

The evidence shows a diagnosis of PTSD.  To substantiate his 
claim of service connection for such disability, the Veteran 
must further show that the diagnosis is based on a stressor 
event in service that is corroborated by credible supporting 
evidence.  Such supporting evidence is not shown.

In statements and on VA examination, the Veteran reported the 
following stressors related to his Vietnam service:  (1) In 
October or November 1971, he was riding in a 2 1/2 ton "gunn" 
truck coming back from Long Binh that came under sniper fire.  
As they were driving out of the village the truck struck and 
killed a boy on a bike but they did not stop because they 
thought it was part of the ambush.  (2) In November 1971, an 
ammunition dump was blown up.  (3) His unit was under sniper 
fire once a week.  (4) He was performing guard duty between 
August and December 1971 when there was a firefight outside 
his defensive position.  The next morning he saw dead Viet 
Cong in the road.  (5) The Veteran thought the truck he was 
in was under sniper fire so he jumped out from the truck to 
find a more secure position and injured his ankle.  He added 
that he was medivaced to Cam Rahn Bay because they thought 
his ankle was broken.  (6) In December 1971, he was on guard 
duty at a Battalion Headquarters in Long Binh when they saw 
and caught a Vietnamese man setting booby traps.  (7) In 
January and February 1972, he was sent south to Saigon where 
he did mine sweeps and looked for booby traps.  (8) He began 
using alcohol and illicit drugs in Vietnam and continued 
using them upon return to the United States; he failed a 
urine test and he was sent to a detoxification center.  

The Veteran's alleged stressor events were forwarded to the 
Center for Unit Records Research (CURR) for verification.  
CURR was unable to verify any of the alleged stressor events.  
Regarding stressor 1, CURR responded that there was an ambush 
in the time frame the Veteran reported (October 1971); 
however, that incident involved an ambush of a dump truck 
engineer convoy, and one soldier was killed and two were 
wounded in action.  The death or wounding of an American 
soldier is a significant event and it is assumed that such 
occurrence would have been reported by the Veteran had he 
been present.  Instead, he only reported the death of a 
Vietnamese boy; an event that would not have been documented 
in official records, and did not indicate he was in a dump 
truck convoy.  Because his account varies so significantly 
from what was verified, the Board concludes that the 
verification pertains to another incident, and not to that 
described by the Veteran.   

Regarding stressor 2, the CURR responded that in December 
1971, a mine exploded in the compound; no casualties were 
reported.  This is inconsistent with Veteran's account, as he 
described an attack resulting in an ammunition dump 
explosion.  Furthermore, he stated he was at Camp Brown when 
the explosion occurred; however, the explosion reported by 
CURR occurred in December 1971 (at which time the Veteran has 
indicated he was in Long Binh)  Consequently, the Board 
concludes that the ammunition dump explosion incident the 
Veteran has described is uncorroborated.  

Stressors 3, 4, and 7 are too general for verification.  
Stressor 5 also is uncorroborated, as STRs show the Veteran's 
ankle injury occurred in a fall from a truck, not jumping to 
avoid sniper fire.  Regarding stressor 6, CURR did not 
confirm a Vietnamese man captured while setting booby traps.  
Thus, there is no corroborating evidence that this event 
occurred.  Finally, alcohol and drug use in service is not a 
stressor (but misconduct); as noted above, disability arising 
from such behavior is not compensable); whether such behavior 
is corroborated is moot.  

As there is no credible supporting evidence of the Veteran's 
alleged stressor events, the VA diagnoses (based on self-
reported stressor events) and the medical opinion linking the 
PTSD diagnoses lack probative value.  Without credible 
supporting evidence of an alleged stressor event in service, 
and with no diagnosis of PTSD based on such stressor event, 
the regulatory criteria for establishing service connection 
for PTSD are not met.  

In light of the foregoing, the Board finds the preponderance 
of the evidence is against this claim.  Accordingly, it must 
be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hepatitis C is denied.

Service connection for PTSD is denied.


REMAND

During the pendency of this appeal, the Court issued a 
decision (Kent v. Nicholson, 20 Vet. App. 1 (2006)) which 
held that VCAA notice requirements in a claim to reopen must 
include (with some degree of specificity) notice of the basis 
for the prior denial of the claim, notice of the evidence and 
information necessary to reopen the claim, and notice of the 
evidence and information necessary to establish the 
underlying claim of service connection.  The June 2005 letter 
did not notify the Veteran of the bases for the prior denial; 
therefore, it was not Kent-compliant.  The Board reviewed the 
record to determine whether the Veteran is prejudiced by such 
notice defect.  As there is nothing in the record to suggest 
that he, in fact, does understand why the claim was 
previously denied, the Board finds that he is indeed 
prejudiced by the Kent mandated notice defect.  Consequently, 
remand for such notice is necessary.

Accordingly, the case is REMANDED for the following action: 

1.  The RO should issue a letter to the 
Veteran providing him the type of notice 
that is required in claims to reopen 
under Kent, supra.  The letter must 
advise him of the bases for the prior 
denial of the claim, provide the 
definition of new and material evidence, 
notify him, with some degree of 
specificity (examples), of what type of 
evidence would suffice to reopen his 
claim and what is necessary to 
substantiate the underlying claim.  He 
and his representative should have the 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by their response.

2.  The RO should then re-adjudicate this 
matter.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


